

Exhibit 10.101
STOCK OPTION AGREEMENT
(Ratable Exercisability in Thirds)
MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted you,
[name], [number] Stock Options (your “Stock Options”). Your Stock Options are
subject to the terms and conditions of the MetLife, Inc. 2015 Stock and
Incentive Compensation Plan (the “Plan”) and this Stock Option Agreement (this
“Agreement”), which includes the Award Agreement Supplement (the “Supplement”).
Please note that the Supplement includes terms for forfeiture of your Stock
Options under some circumstances.
Standard Terms.
(a) Each Stock Option entitles you to purchase one Share for $[closing price on
date of grant] per Share, the Closing Price on the Grant Date (the “Exercise
Price”).
(b) Except as provided in Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”), one-third (1/3) of your Stock
Options will become exercisable on each of the first, second and third
anniversaries of the Grant Date, and you may exercise your Stock Options until
the close of business on [day prior to the tenth (10th) anniversary of the Grant
Date] (the “Standard Terms”). Neither this date, nor any other deadline for
exercise of your Stock Options under this Agreement, will be extended regardless
of whether you are unable to exercise your Stock Options on that date because it
is not a business day, due to trading limitations, or otherwise.
(c) You may exercise any of your Stock Options that have become exercisable by
notifying the Company, using procedures that the Committee will establish for
this purpose, and paying for the Shares at the time you exercise your Stock
Options. You may exercise your Stock Options only if the price of Shares is
greater than the Exercise Price. Any exercisable Stock Options that you fail to
exercise within the applicable period for exercise will be forfeited.
(d) You must exercise your Stock Options in accordance with the Company’s
insider trading policy and any applicable pre-trading clearance procedures. Your
exercise of Stock Options or sale of Shares may be prohibited at certain times,
or delayed, due to Share trading volume limitations imposed by the Company. The
issuance of Shares pursuant to your Stock Options is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. No Shares will be issued
upon exercise of any of your Stock Options if that issuance or exercise would
result in a violation of applicable law, including the federal securities laws
and any applicable state or foreign securities laws.
(e) You may pay the Exercise Price in a form specified by the Committee. The
value paid must have a value as of the date tendered that is at least equal to
the Exercise Price, using a valuation method determined by the Committee.
(f) The number of Shares issuable upon exercise of your Stock Options shall be
reduced to the nearest whole Share. If you retain some or all of the Shares
after you exercise your Stock Options, you will receive evidence of ownership of
those Shares.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, MetLife, Inc. has caused this agreement to be offered to
you, and you have accepted this Agreement by the electronic means made available
to you.

2





